
	

114 S2350 IS: Full Expensing Act of 2015
U.S. Senate
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2350
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2015
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for full expensing of tangible property.
	
	
 1.Short titleThis Act may be cited as the Full Expensing Act of 2015. 2.Permanent expansion of election to expense certain depreciable assets (a)Expansion of types of property subject to electionParagraph (1) of section 179(d) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)Section 179 propertyFor purposes of this section, the term section 179 property means property— (A)which is—
 (i)tangible property, or (ii)computer software (as defined in section 197(e)(3)(B)) which is described in section 197(e)(3)(A)(i),
 (B)which is acquired by purchase— (i)for use in a trade or business, or
 (ii)for the production of income, and (C)which was originally placed in service after the date of the enactment of the Full Expensing Act of 2015..
 (b)Repeal of dollar limitationsSection 179 of the Internal Revenue Code of 1986 is amended by striking subsection (b). (c)Conforming amendmentsSection 179 of such Code is amended—
 (1)in subsection (c)(2), by striking and before 2015, and (2)by striking subsections (e) and (f).
 (d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.
